Case 1:20-cv-13146-TLL-PTM ECF No. 1, PagelD.1 Filed 11/29/20 Page 1 of 9

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

ROSS LEVAY

(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional

page with the full list of names.)

v.
DAVID MORKEN, BANDWIDTH.COM CEO;
BANDWIDTH.COM CLEC., LLC;
BANDWIDTH INC.

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page

with the full list of names.)

 

Case No.

 

(to be filled in by the Clerk’s Office)

Jury Trial: Yes [_] No
(check one)

Complaint for a Civil Case
Case 1:20-cv-13146-TLL-PTM ECF No. 1, PagelD.2 Filed 11/29/20 Page 2 of 9

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach

additional pages if needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

ROSS LEVAY
PO BOX 271
BAY CITY
MI 48707
619-764-1804

 

 

 

 

 

ROSSLEVAY@ICLOUD.COM

 

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation.
For an individual defendant, include the person’s job or title (if known). Attach

additional pages if needed.
Defendant No. 1

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Defendant No. 2

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

DAVID MORKEN

 

CEO

 

900 MAIN CAMPUS DR.

 

RALEIGH

 

NC 27606

 

800-808-5150

 

LEGAL@BANDWIDTH.COM

 

BANDWIDTH.COM CLEC., LLC.

 

 

900 MAIN CAMPUS DR.

 

RALEIGH

 

NC 27606

 

800-808-5150

 

LEGAL@BANDWIDTH.COM

 
Case 1:20-cv-13146-TLL-PTM ECF No. 1, PagelD.3 Filed 11/29/20 Page 3 of 9

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

II.

Defendant No. 3

 

 

Name BANDWIDTH INC.

Job or Title

(if known)

Street Address 900 MAIN CAMPUS DR.

 

City and County RALEIGH
State and Zip Code NC 27606
Telephone Number 800-808-5150

E-mail Address LEGAL@BANDWIDTH.COM
(if known)

 

 

 

 

Defendant No. 4

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

 

 

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C.

§ 1332, a case in which a citizen of one State sues a citizen of another State or nation and the
amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of
citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

[_] Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
Case 1:20-cv-13146-TLL-PTM ECF No. 1, PagelD.4 Filed 11/29/20 Page 4 of 9

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are at issue in this case.

N/A, DIVERSITY OF CITIZENSHIP

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) ROSS LEVAY
is a citizen of the State of (name) MI

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) >
is incorporated under the laws of the State of (name)

, and has its principal place of business in the

 

 

State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page
providing the same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

 

 

 

 

 

 

The defendant, (name) DAVID MORKEN , is a citizen of the
State of (name) NC . Orisa citizen of (foreign
nation)

b. If the defendant is a corporation
The defendant, (name) BANDWIDTH.COM CLEC, is incorporated
under the laws of the State of (name) NC , and
has its principal place of business in the State of (name)
NC . Or is incorporated under the laws of
(foreign nation) , and has its principal place

 

of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional
page providing the same information for each additional defendant.)

4
Case 1:20-cv-13146-TLL-PTM ECF No. 1, PagelD.5 Filed 11/29/20 Page 5 of9

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case
3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes
or the amount at stake—is more than $75,000, not counting interest and costs of
court, because (explain):

Requested Compensatory Damages of $600,000;

Statutory Damages of $7.46M;

Punitive/Exemplary multiplier of 526 to 1

Ill. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly
as possible the facts showing that each plaintiff is entitled to the damages or other relief sought.
State how each defendant was involved and what each defendant did that caused the plaintiff
harm or violated the plaintiff’s rights, including the dates and places of that involvement or
conduct. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

PLEASE SEE ATTACHED STATEMENT OF CLAIM AND REQUESTED RELIEF
Case 1:20-cv-13146-TLL-PTM ECF No. 1, PagelD.6 Filed 11/29/20 Page 6 of 9

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

IV.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do
not make legal arguments. Include any basis for claiming that the wrongs alleged are
continuing at the present time. Include the amounts of any actual damages claimed for the acts
alleged and the basis for these amounts. Include any punitive or exemplary damages claimed,
the amounts, and the reasons you claim you are entitled to actual or punitive money damages.

PLEASE SEE ATTACHED STATEMENT OF CLAIM AND REQUESTED RELIEF

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-

related papers may be served. I understand that my failure to keep a current address on
file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: NOVEMBER 27 , 2020

 

 

 

Printed Name of Plaintiff ROSS LEVAY

 
Case 1:20-cv-13146-TLL-PTM ECF No. 1, PagelD.7 Filed 11/29/20 Page 7 of 9

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

Additional Information:
5844 (Rev. 1020) CASE 1:20-cv-13146-TLL-REMTECEO WFR SHAE Filed 12@esaOmiagionsrofQ

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
ROSS LEVAY

(b) County of Residence of First Listed Plaintiff BAY COUNTY
(EXCEPT IN U.S. PLAINTIFF CASES)

PRISE Attorneys (Firm Name, Address, and Telephone Number)
PO BOX 271, BAY CITY MI 48707,

619-764-1804

DEFENDANTS

BANDWIDTH INC.

NOTE:
THE TRACT

Attorneys (If Known)

 

County of Residence of First Listed Defendant

DAVID MORKEN, BANDWIDTH.COM CEO; BANDWITH.COM CLEC, LLC.;

WAKE COUNTY

(IN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

TI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

 

 

 

 

 

 

 

 

 

 

(For Diversity Cases Only) and One Box for Defendant)
[1 US. Government [3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State M1 [0 1 Incorporated or Principal Place O+ 4
of Business In This State
(2 USS. Government H4 Diversity Citizen of Another State O12 [CD 2 Incorporated and Principal Place Os Ws
Defendant (Indicate Citizenship of Parties in Item II1) of Business In Another State
Citizen or Subject of a [03 [1 3 Foreign Nation Os Oe
Foreign Country
IV. NATURE OF SUIT (Piace an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY l OTHER STATUTES ]
110 Insurance PERSONAL INJURY PERSONAL INJURY rl 625 Drug Related Seizure | § 422 Appeal 28 USC 158 |_| 375 False Claims Act
120 Marine 310 Airplane oO 365 Personal Injury - of Property 21 USC 881 [EJ 423 Withdrawal [ ] 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability [690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability oO 367 Health Care/ L_} 400 State Reapportionment
| 150 Recovery of Overpayment C] 320 Assault, Libel & Pharmaceutical L_} 410 Antitrust
& Enforcement of Judgment Slander Personal Injury |_| 820 Copyrights 430 Banks and Banking
151 Medicare Act C] 330 Federal Employers’ Product Liability |_| 830 Patent 450 Commerce
152 Recovery of Defaulted Liability oO 368 Asbestos Personal |_| 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability [_] 840 Trademark Corrupt Organizations
oO 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR |_] 880 Defend Trade Secrets C] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud I J710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
oO 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act | 485 Telephone Consumer
190 Other Contract Product Liability [J] 380 Other Personal [720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury oO 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
rT] 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI 890 Other Statutory Actions
REAL PROPERTY CIVIL RIGHTS | PRISONER PETITIONS _[_] 790 Other Labor Litigation 865 RSI (405(g)) 891 Agricultural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: L_] 791 Employee Retirement 893 Environmental Matters
220 Foreclosure w| 441 Voting 463 Alien Detainee Income Security Act FEDERAL TAX SUITS 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate TJ 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations 530 General TJ 871 IRS—Third Party 899 Administrative Procedure
[] 290 All Other Real Property  [] 445 Amer. w/Disabilities - [7] 535 Death Penalty IMMIGRATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
[J 446 Amer. w/Disabilities -JT] 540 Mandamus & Other 465 Other Immigration [_] 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
[_] 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

1 Original
Oo Proceeding

VI. CAUSE OF ACTION

2 Removed from
State Court

 

[J 3 Remanded from
Oo Appellate Court

VII. REQUESTED IN _[[J CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

COMPLAINT:

VII. RELATED CASE(S)

Hl 4 Reinstated or oO 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
18USC §2520; 18 USC §2 FOR § 2261A ET AL, USC §1983
Brief description of cause:
CALEA NONCOMPLIANCE, AIDING AND ABETTING STALKING, ET AL., DEPRIVATION CIV RIGHTS UNDER COLOR OF LAW

CHECK YES only if demanded in complaint:
JURY DEMAND:

Reopened

DEMAND $ 315,000,000.00

Transfer

 

6 Multidistrict
Litigation -

8 Multidistrict
Litigation -
Direct File

ives [_]No

 

 

 

‘See instructions):
IF ANY ( * JUDGE HON. JUDGE MICHELSON DOCKET NUMBER _ 1:20-cv-12921
DATE SIGNATURE OF ATTORNEY OF RECORD
October 31, 2020
eee
FOR OFFICE USEONLY #™ |
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 1:20-cv-13146-TLL-PTM ECF No. 1, PagelD.9 Filed 11/29/20 Page 9 of 9
PURSUANT TO LOCAL RULE 83.11

1. Is this a case that has been previously dismissed? CI Yes

If yes, give the following information:
Court: EASTERN DISTRICT OF MICHIGAN
Case No.: _1:20-cv-12921

Judge: HON. JUDGE MICHELSON

2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other CI Yes
court, including state court? (Companion cases are matters in which [] No
it appears substantially similar evidence will be offered or the same
or related parties are present and the cases arise out of the same

transaction or occurrence.)
If yes, give the following information:
Court: EASTERN DISTRICT OF MICHIGAN
Case No.: 17-CV-10517

Judge: HON. JUDGE LUDINGTON

Notes :

 
